Citation Nr: 1725003	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to January 19, 2015, and as 50 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to January 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 RO decision that granted service connection and a 30 percent rating for PTSD. The Veteran appealed for a higher rating.

In August 2014, the Veteran withdrew his request for a hearing before the Board. The hearing request is therefore withdrawn and appellate review may proceed. 38 C.F.R. § 20.702 (e) (2016).

There are other issues that are not before the Board. During the pendency of the appeal, in a June 2012 rating decision, the RO granted service connection and a permanent and total (100 percent) rating for malignant lymphoplasmacytic lymphoma, effective October 6, 2008, and denied other claims of service connection. The Veteran was properly notified of this decision and he did not appeal it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to January 19, 2015, and throughout the rating period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.




CONCLUSIONS OF LAW

1. Prior to January 19, 2015, the criteria for a higher 50 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. From January 19, 2015, the criteria for a higher rating in excess of 50 percent are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). Neither the appellant nor his representative has advanced any such arguments.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and military medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his PTSD. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for this condition was conducted in January 2015. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his PTSD. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411. A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples. Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013). In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2016). Specifically, VA had previously adopted the DSM-IV, for rating purposes. VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014, as in this case. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). As the Veteran's appeal for a higher rating was originally certified to the Board after that date, the DSM-5 is applicable to this case.

The Board notes that DSM-5 no longer utilizes Global Assessment of Functioning (GAF) scores. However, insofar as VA examiners and providers have evaluated the Veteran under DSM-IV, the Board considers their findings; and although not determinative, the GAF scores assigned are probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. A GAF score of 20 reflects some danger of hurting self or others, or occasionally fails to maintain minimum personal hygiene, or gross impairment in communication. GAF scores ranging from 21 to 30 reflect that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, or inability to function in almost all areas. GAF scores from 31 to 40 reflects some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

An examiner's classification of the level of psychiatric impairment at the moment of examination is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment. See generally 38 C.F.R. § 4.126. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

Analysis

The RO has rated the Veteran's PTSD as 30 percent disabling from the date of service connection, October 21, 2010, until January 19, 2015, under Diagnostic Code 9411. From January 19, 2015, his PTSD has been rated as 50 percent disabling. The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

Voluminous VA medical records on file primarily relate to treatment for several other medical problems, including lymphoma, and show outpatient treatment for PTSD from 2008 to 2009, and then from 2014 to the present.

An October 2008 VA psychology evaluation reflects that the Veteran had been married three times, and had six adult children, and grandchildren. He had been married to his third wife for 29 years. He had several siblings, two of whom he spoke to regularly, and felt close to all of his family members. He worked as an optician for several years, and currently worked on his ranch as he was able. He stated that since he started chemotherapy he was unable to walk or stand for more than a few minutes. 

The Veteran complained of repeated disturbing memories, thoughts or images of a stressful military experience, and repeated, disturbing dreams of his military experience. He stated that he felt very upset when something reminded him of a stressful military experience, and said he got depressed, cried easily, and had an increased heart rate, and shortness of breath. He had difficulty discussing his stressors. His being involved with wounded soldiers greatly affected him and examiner suspected that there was much more that he did not talk about during the interview. He said he continued to have vivid memories of events in service. He reported an extreme loss of interest in activities that he used to enjoy, and stated he had not hunted or fished in years and sold his boat. He reported that his wife was an avid sportsperson and at times he accompanied her, but generally did not. He said he had no friends anymore. He said he did not feel emotionally numb or unable to have loving feelings for those close to him, but just did not mingle with others. He denied difficulty with feelings that his future would be cut short. He reported "extreme" trouble falling or staying asleep, and stated that although he could fall asleep without difficulty, he was unable to stay asleep. He said he was up and down every night, and had about 4-5 hours of sleep per night. He stated that he was irritable and had angry outbursts more than he liked to admit. He reported extreme difficulty concentrating, and stated that he did not read, had little energy and did not complete tasks. He reported being "super-alert." He stated that he did not go out much, and he and his wife mostly stayed at home. He felt jumpy or easily startled all the time, and added that "any noise tears me up." The Veteran denied suicidal ideation, and said he would never allow himself to have such thoughts.

On mental status examination, he was casually dressed and neatly groomed. No unusual mannerisms or gestures were observed. He was cooperative, alert and demonstrated the ability to attend to the interview questions. His speech was of normal rate and volume. He was a spontaneous speaker with a good vocabulary, and no articulation difficulties or deficits in language were observed. He was oriented times three, missing the day of the month. He did become slightly flustered when asked this information and had to stop and regroup for a few seconds. He admitted that he relied on his watch to know the date and time. His mood was depressed with an affect congruent to the topic of conversation. He became tearful as he talked about his wartime experiences; it was difficult to get him to talk about his stressors. He admitted he could not watch anything "patriotic" as it made him cry and he must leave the room. No evidence of a thought disorder was observed; no misperceptions or hallucinations were reported. Judgment was intact. The examiner diagnosed military-related chronic PTSD, and stated that the Veteran reported symptoms that met the DSM-IV PTSD diagnostic criterion for re-experiencing, avoidance and hyper-arousal symptoms. He admitted he had coped with symptoms over the years by "staying busy." The examiner opined that it is likely that the fatigue related to his current chemotherapy had exacerbated the symptoms that the Veteran had previously been able to control through activities.

A March 2009 VA psychology note reflects that the Veteran complained of vivid dreams and nightmares. He was casually dressed and well-groomed, open and cooperative, and made appropriate eye contact throughout the session. Thought processes were logical, coherent, and goal-directed. He reported memory difficulty. His mood was euthymic, and affect was consistent with content and mood. He was seen for supportive and cognitive behavioral therapy and case management. The Veteran stated he had been doing "okay," but had nightmares. The Veteran reported his medication (fluoxetine) had helped when he first started taking it, but he was unsure if it was helpful at the present time. He reported daily intrusive memories and said he "gets busy" when they occur so that he is distracted by activities. The Veteran stated that there was no project he wanted to work on, and he will "get on the tractor and just ride around the ranch." He also reported increased symptoms of anxiety, stating at times he "just feels shaky all over." His wife stated she frequently wakes him up when he starts punching or kicking in his sleep, as she had come to realize he was having nightmares. He had previously struck her in his sleep. He did not awaken on his own either time; she stated that she made sure he was fully awake so that he did not continue in the nightmare. The diagnosis was PTSD.

Psychology treatment notes dated from April 2009 to August 2009 reflect outpatient treatment for PTSD. In April 2009, it was noted that the Veteran was started on Prozac but had worsening of nightmares and stopped the medication. However, in retrospect, he was actually having nightmares before the Prozac, and the nightmares had not improved off the medication. He had a lot of anxiety since his war experiences. He previously worked as an optician, then as a rancher. He did not take medication for anxiety and just dealt with it, but did not tolerate loud noises. He had intermittent nightmares for years. He had no suicidal ideation. He was sleeping a lot as he had a lot of fatigue from chemotherapy for lymphoma. On mental status examination, he was polite and friendly, with full affect, anxious mood, thoughts were logical and goal directed, he was alert and oriented, and had some mild memory trouble since he started chemotherapy. Insight and judgment were intact. He did not tolerate crowds, was sleeping excessively, and had increased nightmares for four to five months. He was striking out in his sleep and fighting. He had mild paranoia. The diagnostic assessment was PTSD; Celexa and Xanax were prescribed. A May 2009 VA psychiatry note reflects that the Veteran was tolerating Celexa after not tolerating a trial of Prozac; he was now on Celexa which he obtained at a military facility. The Veteran's wife reported that he was calmer and less stressed. He was also sleeping with less extraneous movement.  On mental status examination, he was neatly dressed and pleasant. Speech was within normal limits, he had an appropriate affect and neutral mood, thought processes were logical and goal directed, he had no suicidal or homicidal ideation, judgment and insight were intact, he was alert and oriented.

Similar findings were shown during psychiatric treatment in August 2009. He said his anxiety was "pretty good" but he had a lot of nightmares every night. He obtained his medications at a military facility. He reported memory loss from chemotherapy, which was finished four months ago. He continued to thrash in his sleep, and had a polysomnograph with abnormal REM sleep, showing a possible REM behavior disorder, moderate obstructive sleep apnea, moderate sleep-related movement disorder, and reduced sleep efficiency; he was not being treated for a sleep problem. Vet was taking Celexa which he was tolerating, but he continued to have disruptive sleep. On mental status examination, he was neatly dressed, speech was within normal limits, his mood was mildly anxious, he had an appropriate affect, thoughts were logical and goal directed, he had no suicidal or homicidal ideation, judgment and insight were intact, and he was alert and oriented. With regard to memory, he had to write everything down on the calendar; the examiner indicated that he had short term memory problems with chemotherapy. The diagnoses were PTSD and leukemia.

On VA PTSD examination in April 2011, the Veteran reported that he last worked steadily 10 years ago as an optician. He worked in that field for over 50 years, and owned his own shop after separation from service. He was presently taking Prozac and Citalopram daily, and Xanax at bedtime. He had counseling and therapy about 10 years ago but had not had any since. He often thought about his time in both Korea and Vietnam. He had nightmares at least once a week, and though they were different dreams, they were generally of real events. He woke up from these dreams with his heart racing and had difficulty going back to sleep. His wife reported that he moved and talked a lot in his sleep. The Veteran reported infrequent flashbacks when triggered. Triggers that might bring about flashbacks, nightmares, or thoughts included "loud noises such as backfiring, watching horror movies or war movies." The Veteran reported that currently he mostly stayed at home, and usually did not go out. He only went to one of his children's graduations. He said he had joined some of the veteran support organizations, but did not go at all. He said he was active in these organizations from 1969 through about 1990 but started having more nightmares, flashbacks and feeling more uncomfortable, so he stopped going. 

The Veteran's wife described his moods as detached, and said he just sat at the computer all by himself in his own world. The Veteran stated that when he watched current war news on television, he cried, and the examiner noted that in fact, he started tearing up as he talked about this. He reported anger and irritability, especially at home and in traffic. He was easily startled by people coming up to him if he did not know they were there. He reported depression at a level of 6 on a 10 scale of severity most days. He used to love to hunt and fish but said he had not hunted in six or seven years and had only gone fishing once in the last five or six years. He enjoyed very little except playing on the computer, and he did that just to "kill time." He stated that at night, he fell asleep rather quickly, but woke up three or four times during the night, and got about eight hours of sleep. His appetite was a little decreased, but his weight remained the same. His memory was decreased (he thought due to age-related problems.) He had difficulty recalling what he was supposed to do or names. His energy level was low. He denied suicidal ideation. He said he had thoughts of suicide in the past, but said, "I guess I'm just not ready to die yet!" The Veteran reported anxiety of 3 or 4 on a 10 scale of severity, but his wife said he sometimes called her at work due to anxiety. He had panic episodes once a week, lasting about 30 minutes each. With regard to an average free day, the Veteran stated, "I live on a small ranch. I drive around the pastures on my little Kubota tractor or I play games on the computer." 

On mental status examination, he seemed honest, forthright, and reliable, was oriented to time, place, person, and purpose. His appearance was casual and his hygiene was appropriate. Behavior was withdrawn. Mood was sad and affect was blunted. Communication appeared to be intact, goal directed, and easy to understand by the examiner. Speech was normal in rate and in volume. Concentration seemed fair. There were no panic attacks noted or described, though the Veteran had frequent anxiety episodes outside of the examining situation where he had to call his wife, who worked part time. He described some suspiciousness now, but not as much as he had in the past. There was no history of delusion, hallucination, illusion, or phobias, or obsessive compulsive thoughts or rituals. Thinking appeared to be intact for a man of his age. Judgment seemed good and abstraction was good for his age. Memory showed age-related memory deficit, but no true dementia. There was no suicidal or homicidal thinking noted. The Axis I diagnoses were chronic PTSD, ongoing, and age-related memory deficit (no overt dementia diagnosis made at present). 

The examiner stated that the Veteran had problems with age-related memory deficit but still often thought of his time in combat areas. He had symptoms of increased recollection as evidenced by: efforts to avoid thinking about his time in the combat areas; recurrent nightmares, though not as frequent as previously; occasional flashbacks and triggers which brought back thoughts and memories of his time in the combat area. He had symptoms of increased arousal as evidenced by: not getting truly restful sleep, though he slept eight or nine hours per night; being somewhat angrier at home and in traffic than he should; being somewhat hypervigilant; and being easily startled. He had symptoms of increased avoidance as evidenced by: efforts to avoid thoughts, feelings, and conversations associated with his times in the combat zones; feeling detached and estranged from others, spending most of his free time on the computer by himself playing games; not wanting to socialize appropriately; and having a restricted range of affect. These symptoms were chronic and caused problems in day-to-day living, especially at home. He no longer worked and had not done so for many years but did have problems at home because of his emotional condition. The GAF score was 55. The examiner stated that the Veteran was presently on medications for his PTSD. He previously received psychotherapy about 10 years ago but the therapists had subsequently left and psychiatrists had changed because they left the facility. He isolated and withdrew from others when he had no scheduled activities. He could care for his own basic personal needs. He could understand commands given to him without great difficulty, though because of age-related memory deficits he sometimes had problems following through with such commands. He socialized poorly with others at this time in his life. He did not currently pose any threat of persistent danger or injury to self or others. 

During an October 2014 VA annual physical examination, the Veteran complained of nightmares. 

A December 2014 VA psychology note reflects that the Veteran was seen previously in the mental health clinic, but fell through the cracks when his provider left in 2009 and he did not attempt to reinitiate care. His complaint now was the same as it was then. He thrashed about at night, kicking, hitting, yelling and talking while in his sleep. He had accidentally hit his wife and actually blackened her eye, and many times she left the bed until he settled down. Sometimes she was able to awaken him and abort the process, but sometimes she could not awaken him or was too afraid of being hit to try to awaken him. The next morning, the Veteran did not remember his dreams or nightmares, or his behavior the night before. He had awakened with skinned knuckles or bleeding from incidental scratches from headboard or side table. On mental status examination, he was appropriately dressed and groomed, with no tics, tremors, or mannerisms. Speech was fluent and articulate, mood was euthymic, and affect was appropriate, full, not labile. His sensorium was clear, alert, aware, and oriented in all spheres. Thought process was logical and goal-directed. He had no hallucinations, or suicidal or homicidal ideation, and no unusual thought content or perceptual aberrations. The diagnosis was PTSD. 

A January 19, 2015 VA PTSD examination reflects that the Veteran had irritability, hypervigilance, and sleep disturbance, recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events, persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others. 

The Veteran reported a positive relationship with his family of origin, and had been married to his current wife for 36 years. They had two daughters and one grandson. He did not socialize. He helped his wife with household duties as he was able. After retiring from the military, he opened his own optical firm, and sold it after 11 years. He then worked in optometry firms for years, and had since retired. The Veteran reported that he sought psychiatric care through the VA several years ago, and had been prescribed Prazosin, Citalopram, and Clonazepam. He recommenced treatment in November 2014. The examiner indicated that the following symptoms were present due to PTSD: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner stated that he had no other symptoms attributable to PTSD. On examination, the Veteran was casually dressed and well-groomed, and alert and oriented times four. Speech was fluent. Thought processes were logical and coherent. Affect varied between tearful and anxious. The diagnosis was PTSD, and the examiner stated that he had no other psychiatric diagnoses. The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

A March 2015 VA psychology note reflects that the Veteran brought in a log of dates when he experienced nightmares, but did not record if he was taking prazosin  or at what dosage on those nights. On mental status examination, he was appropriately dressed and groomed, with no tics, tremors, or mannerisms, no gait impairment, speech was fluent and articulate, mood was euthymic, affect was appropriate, full, and not labile. Sensorium was clear, alert, aware, and oriented in all spheres. His thought process was logical and goal-directed. He had no hallucinations, suicidal ideation or homicidal ideation, unusual thought content or perceptual aberrations. The diagnosis was PTSD. 

An April 2015 VA psychology note reflects that the Veteran reported that he had nightmares from 1-4 nights weekly. The most extreme nightmare resulted in him taking a wild swing and hitting a table side lamp and knocking it on the floor and breaking it. The examiner noted that a number of his medications had not been refilled and it was not clear which medications he was actually taking. He had been prescribed clonazepam 0.5mg each night, but was two weeks overdue on his refill, even though he said he relied on this medication to relax him at night. On mental status examination, he was appropriately dressed and groomed, with no tics, tremors, or mannerisms, no gait impairment, speech was fluent and articulate. His mood was euthymic, affect was appropriate, full, not labile. Sensorium was clear, alert, aware, and oriented in all spheres. Thought process was logical and goal-directed. He had no hallucinations, suicidal ideation or homicidal ideation, unusual thought content or perceptual aberrations. The diagnosis was PTSD nightmares. Similar findings were shown in May 2015; the diagnosis was PTSD-induced nightmares.

A June 2015 VA outpatient treatment record reflects that the Veteran had no current problems with PTSD, and he was not on medication for this condition. 

The Board has reviewed all of the evidence of record, and finds that throughout the pendency of the appeal, i.e., since October 21, 2010, the Veteran has had symptoms listed in the criteria for both a 30 and a 50 percent rating, as well as the impairment indicated by each of these criteria. As an initial matter, the GAF score was 55 on VA examination in April 2011, representing moderate symptoms or moderate difficulty in social or occupational functioning. A GAF score of 55 can be consistent with a 50 percent rating. See Richard, 9 Vet. App. at 267; DSM-IV. The Board has considered the assignment of this GAF score in conjunction with the subjective symptoms reported by the Veteran and his wife (many of which reflect disturbances of motivation and mood), along with the objective evidence of record as reflected in VA treatment records and the VA examination reports. The evidence reflects that he has PTSD symptoms to include impaired sleep with recurrent nightmares; hyper-alertness/hypervigilance; impaired concentration; being easily startled; increased avoidance; feeling detached and estranged; impaired memory; irritability/anger; hypervigilance; not liking to be in crowded places; intrusive thoughts/flashbacks; decreased appetite; depression; anxiety episodes; diminished interest or participation in significant activities; social withdrawal; difficulty in establishing and maintaining effective work and social relationships; and impairment in affect, which has been described as blunted. The April 2011 VA examiner noted age-related memory deficit. The January 2015 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is consistent with a 30 percent rating. VA outpatient treatment records reflect that the Veteran had been taking medications for his PTSD symptoms, which had been helpful, although he continues to have the symptoms described above. 

Here, there is evidence of symptoms listed in the criteria for both the 30 percent (depressed mood, anxiety, suspiciousness, chronic sleep impairment, anxiety, and mild memory loss) and 50 percent (difficulty in establishing and maintaining effective work and social relationships, flattened affect, and disturbances of motivation and mood, and frequent anxiety episodes). Although he has been retired for some years, his overall occupational and social impairment has been at times of a level at which he was generally functioning satisfactorily but also at times caused reduced reliability and productivity. The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 or 50 percent rating. As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 50 percent is warranted for PTSD throughout the rating period on appeal. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point. The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent in his statements. He specifically indicated consistently during the appeal period that he did not have suicidal ideation or suicide attempts. There was no evidence of obsessive rituals, delusions, hallucinations, abnormal speech, thought processes or judgment. Importantly, the Veteran's speech has consistently been described as within normal limits, there is no indication that the Veteran has had difficulty understanding any commands or that he has impaired judgment; and there is no indication that he had any impaired abstract thinking, as thought processes were reported as logical and  goal-directed, and there is no objective evidence of a thought disorder. The evidence does not reflect that he has hallucinations, unusual thought content or perceptual aberrations.

Moreover, the Veteran stated in the VA examinations and VA treatment records that he has been married to his wife for 36 years (as of 2015), and despite his nightmares and disrupted sleep, they get along well. Although he has indicated that he does not like to leave the house and has missed graduation ceremonies, and has no friends, he also indicated that he is close to his family. 

Regarding the Veteran's occupational history, the record reflects that the Veteran retired several years ago after a long career as an optician, and that he has been treated for lymphoma which has impaired his ability to work. Thus, the Veteran's disability picture due to PTSD more nearly approximated the difficulty in establishing and maintaining effective work and social relationships listed in the criteria for a 50 percent rating than the inability to do so listed in the criteria for a 70 percent rating. The symptoms and overall impairment caused by the Veteran's PTSD, thus, more nearly approximate occupational and social impairment with reduced reliability and productivity rather than occupational and social impairment with deficiencies in most areas.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating throughout the rating period on appeal. In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130  by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. 

However, the Board finds that the evidence of record does not support a higher disability rating of 70 or 100 percent at any point during the rating period on appeal. The evidence of record does not support a finding that his symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of these ratings. Although he socially isolates himself, and has married and divorced several times, the Veteran has maintained regular contact with certain family members including his adult children and grandchildren. Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period. 

The Board, in reaching these conclusions, has considered the Veteran's arguments as set forth in written statements. The Board has considered his competent reports of symptoms, as well as the extensive medical evidence in making this determination. Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD is no more than 50 percent disabling, and a 50 percent rating, but no higher, is warranted for PTSD during the period prior to January 19, 2015. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. The claim is granted to this extent only.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal. The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the newly assigned schedular rating. As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria. There is no indication of any exceptional or unusual disability picture. The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Finally, the Board finds that as the Veteran has been in receipt of a 100 percent (total) schedular rating throughout the rating period on appeal, a discussion of a potential entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not necessary.






							(Continued on the next page)

ORDER

Entitlement to a higher initial rating of 50 percent for PTSD prior to January 19, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a higher rating in excess of 50 percent for PTSD from January 19, 2015, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


